Title: From James Madison to Edmund Randolph, 15 April 1787
From: Madison, James
To: Randolph, Edmund


My dear friend
N. York April 15. 1787
Your favor of Apl. 4. has been recd since my last. The probability of Genl. Washington’s coming to Philada. is in one point of view flattering. Would it not however be well for him to postpone his actual attendance untill some judgment can be formed of the result of the meeting. It ought not to be wished by any of his friends that he should participate in any abortive undertaking. It may occur perhaps that the delay would deprive the Convention of his presiding auspices and subject him on his arrival to a less conspicuous point of view than he ought on all occasions to stand in. Agst. this difficulty must be weighed the consideration above mentioned, to which may be added the opportunity which Penna. by the appt. of Docr. Franklin has afforded of putting sufficient dignity into the Chair.
The effect of the interposition of Congs. in favor of the Treaty at this crisis was foreseen by us. I would myself have preferred a little procrastination on the subject. But the manifest and undeniable propriety of the thing itself, with the chance that the Legislature here which will adjourn in a little time untill next winter, & which is one of the principal transgressors, may set an immediate example of reformation, overruled the arguments for delay. The difficulties which as you suggest may be left behind by a mere repeal of all existing impediments, will be probably found of a very serious nature to British Creditors. If no other advantage should be taken of them by the State, than the making the assent of the Creditors to the plan of instalments, a condition of such further provisions as may not come within the Treaty, I do not know that the existence of these difficulties ought to be matter of regret. In every view Congs. seem to have taken the most proper course for maintaining the national character, and if any deviations in particular States should be required by peculiar circumstances, it will be better that they should be chargeable on such States, than on the U. States.

The Maryd. Assembly met on the 2d. inst: being convened by proclamation. The expected delay therefore in her appointments for the Convention, can not be admitted among the considerations which are to decide the time of your setting out. I am sorry that punctuality on your part will oblige you to travel without the company of Mrs. Randolph. But the sacrifice seems to be the more necessary as Virga. ought not only to be on the ground in due time, but to be prepared with some materials for the work of the Convention. In this view I could wish that you might be able to reach Philada. some days before the 2d. Monday in May.
This City has been thrown into no small agitation by a motion made a few days ago for a short adjournment of Congs. and the appointment of Philada. as the place for its reassembly. No final question was taken but some preliminary questions showed that six States were in favor of it. R. Island the 7th. State was at first in the affirmative, but one of its delegates was overcome by the exertions made to convert him. As neither Maryland nor S. Carolina were present the vote is strong evidence of the precarious tenure by which N. York enjoys her metropolitan advantages. The motives which led to this attempt were probably with some of a local nature. With others they were certainly of a general nature. I found on my arrival here among the Southern Gentlemen a heavy complaint of the preponderance given to the Eastern Scale by the very excentric position of Congs. and a determination to seize the first moment for taking a position in which the equilibrium would be less violated. The indignation of N. Jersey & of R. Island agst. N. York, presented this moment, & the experiment was accordingly made. It can not be denied that very substantial inconveniences arise to the Southern States from their remoteness from the seat of Government, both with respect to the attendance of their delegates and the various intercourse of business within the federal administration, and that from the nature of things, the interests and views of the States nearest to Congs. will always press more on their attention, than those of more distant: Had Congs. been sitting last fall at Fort Pitt it is morally certain in my opinion that a surrender of the Missippi: wd. not have had two votes: to these considerations may be added the improbability that the Eastern States will ever consent to remove Congs. to a proper permanent seat whilst they can retain them here. But notwithstanding this view of the matter, the objections agst. the suddenness of the measure & the peculiarity of the present crisis, appeared to me in so strong a light that I should certainly have voted agst. it, had the probability been less that by waiting for a proper time, the proper measure might be lost altogether. The plan which appeared least objectionable to me was, to fix Philada. for the meeting of the ensuing Congs. in Novr. next, and if the immediate removal had been carried, I meant to have proposed such an alteration which would have been readily agreed to by the opposite side.
Mr. Jay was a few days ago instructed to communicate to Congress the state of the Spanish negotiation. An unwilling but silent assent was given by Massachusetts and Connecticut. The report shews that Jay viewed the act of seven states as valid & has even adjusted with Guardoqui an article for suspending our use of the Mississippi during the term of the Treaty. A subsequent report on a reference of western information from Virginia and North Carolina denotes little confidence in the event of the negotiation and considerable perplexity as to the steps proper to be taken by Congress. Wednesday is fixed for the consideration of these reports. We mean to propose that Jefferson be sent under a special commission to plead the cause of the Mississippi at Madrid.
